
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 73
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Luján (for
			 himself, Mr. Heinrich, and
			 Mr. Pearce) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Honoring the service of Sergeant First
		  Class Leroy Arthur Petry, a native of Santa Fe, New Mexico, and the second
		  living recipient of the Medal of Honor since the Vietnam War.
	
	
		Whereas Sergeant First Class Leroy Arthur Petry of the
			 United States Army, a native of Santa Fe, New Mexico, was awarded the Medal of
			 Honor by President Obama on July 12, 2011;
		Whereas the Medal of Honor is the highest honor awarded to
			 members of the Armed Forces for valor in combat;
		Whereas the official citation awarding the Medal of Honor
			 to Sergeant First Class Petry states that then-Staff Sergeant Petry
			 distinguished himself by acts of gallantry and intrepidity at the risk
			 of his life above and beyond the call of duty in action with an armed enemy in
			 the vicinity of Paktya Province, Afghanistan, on May 26, 2008;
		Whereas Sergeant First Class Petry joins an elite group of
			 Medal of Honor recipients dating back to the Civil War;
		Whereas Sergeant First Class Petry has continued a long
			 tradition of military service to the United States by New Mexicans, dating back
			 to the defense of the Western United States during the Civil War, and followed
			 by participation in every major war fought by the United States;
		Whereas Sergeant First Class Petry is the second living
			 recipient of the Medal of Honor since the Vietnam War;
		Whereas Sergeant First Class Petry fought with bravery
			 and, despite wounds to both of his legs, had the courage and quick thinking
			 needed to save the lives of his fellow soldiers by throwing back an enemy
			 grenade and losing his right hand when the grenade detonated shortly after he
			 released it;
		Whereas the actions of Sergeant First Class Petry
			 represent the highest values of the Army, the Rangers, and the United
			 States;
		Whereas Sergeant First Class Petry has consistently
			 demonstrated humility and dedication to his fellow soldiers;
		Whereas Sergeant First Class Petry, who overcame a
			 troubled youth and found the strength to turn his life around and dedicate
			 himself to serving the United States, is an example to all people who are
			 struggling in the United States; and
		Whereas the brave actions of Sergeant First Class Petry,
			 as well as his modesty and selfless service, stand as the embodiment of the
			 best attributes of the people of the United States: Now, therefore, be
			 it
		
	
		That Congress—
			(1)honors the service
			 and sacrifice of Sergeant First Class Leroy Arthur Petry of the United States
			 Army and his family; and
			(2)encourages the
			 people of the United States to recognize the valor, heroism, and dedication to
			 the United States exhibited by Sergeant First Class Petry.
			
